DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. 
The Applicant alleges that
Mi fails to disclose "a power transmitting unit positioned outside a human body and configured to output electrical power at a user-selectable power-transmitting protocol of a plurality of power- transmitting protocols," as recited in independent claim 21.
The Examiner contends that
MI discloses a power transmitting unit [Figs 1 & 2, (12)] {¶ (0020, 0030)} positioned outside a human body [outside of patient’s skin 18] {¶ (0020)} and configured to output electrical power [at 16] {¶ (0020)} at a user-selectable [12-programmer] {¶ (0006, 0020)} power-transmitting protocol [RFpower or inductive power] {¶ (0007)} of a plurality of power- transmitting protocols [RFpower & inductive power] {Abstarct & (0004, 0007, 0030)}. Hence the rejection.
The Applicant alleges that
Mi fails to disclose that the interrogator device 12 or the energy source 14 coupled thereto are configured to operate at multiple power-transmitting protocols, i.e., to tailor power delivery to different types of devices.
The Examiner contends that
RFpower & inductive power] {Abstarct & (0004, 0007, 0030)}, i.e., to tailor power delivery to different types of devices [viz. 20] {¶ (0024)}.
Hence the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21 stands rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Mi et al. Pub No. US 2009/0198307.
Regarding Independent Claim 21
Mi et al. disclose a system [Figs 1 & 2, (10)] {¶ (0020)} for transferring power, the system comprising: 
a power transmitting unit [Figs 1 & 2, (12)] {¶ (0020, 0030)} positioned outside a human body [patient] {¶ (0020)} and configured to output electrical power [at 16] {¶ (0020)} at a user-selectable [12-programmer] {¶ (0006, 0020)} power-transmitting protocol [RFpower or inductive power] {¶ (0007)} of a plurality of power- transmitting protocols [RFpower & inductive power] {Abstarct & (0004, 0007, 0030)};
patient] {¶ (0020)}, the first intrabody instrument [16] including a first power receiving unit [Fig 2, (44)] {¶ (0025)} configured to receive the electrical power from the power transmitting unit [12] {¶ (0027)} and to energize the first intrabody instrument [16]; and
a second intrabody instrument [20] {¶ (0024)} positionable within the human body [patient], wherein the first intrabody instrument [16] is operably coupled in a wireless manner [via 46] {¶ (0025)} to the second intrabody instrument [20] such that the first [16] and second [20] intrabody instruments communicate [via 46] with each other {¶ (0020, 0024-0027)}.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained, though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-27 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mi et al. Pub No. US 2009/0198307 as applied to claim 21 above, and further in view of Devengenzo et al. Pub No. US 2007/0137372.
Regarding Claim 22
Mi et al. disclose the system [Figs 1 & 2, (10)] {¶ (0020)} according to claim 21, further comprising: 
a control manager [Fig 2, (48)] {¶ (0028)} for monitoring communications between the first [16] {¶ (0020)} and second [20] {¶ (0024)} intrabody instruments; 

Mi et al. fail to disclose a plurality of information managers in operative communication with a communication manager.
However, Devengenzo et al. disclose a plurality of information managers [Fig 1, (O & A] {¶ (0028)} in operative communication with a communication manager [3 & 14] {¶ (0026-0030)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Mi et al. and Devengenzo et al. to have a substantial elimination of electrical wires through the insertion axis of the manipulator and provide greater barrier to leakage currents to avoid causing electrical shock to patient and personnel.
Regarding Claim 23
Mi et al. disclose the system [Figs 1 & 2, (10)] {¶ (0020)} according to claim 22, further comprising one or more consoles [56, 58] {¶ (0029)} each associated with the control manager [48] {¶ (0028)} for remotely controlling the first intrabody instrument [16] {¶ (0020, 0024-0027)}.
Regarding Claim 24
Mi et al. disclose the system [Figs 1 & 2, (10)] {¶ (0020)} according to claim 22 {¶ (0020, 0024-0027)}.
Mi et al. fail to disclose the plurality of information managers continuously process spatial position and orientation information of the first intrabody instrument to actuate the control manager.
However, Devengenzo et al. disclose a plurality of information managers [Fig 1, (O & A] {¶ (0028)} continuously process spatial position and orientation information of the first intrabody instrument [5] {¶ (0025)} to actuate the control manager [4] {¶ (0025)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Mi et al. and Devengenzo et al. to have a substantial elimination of electrical wires through the insertion axis of the manipulator and provide greater barrier to leakage currents to avoid causing electrical shock to patient and personnel.
Regarding Claim 25
Mi et al. disclose the system [Figs 1 & 2, (10)] {¶ (0020)} to claim 22 {¶ (0020, 0024-0027)}.
Mi et al. fail to disclose operations of the first and second intrabody instruments are monitored by the control monitor while at least a portion of the first intrabody instrument is positioned within the human body.
However, Devengenzo et al. disclose operations of the first [Fig 1, (5)] {¶ (0025)} and second intrabody instruments [11] {¶ (0027)} are monitored by the control monitor [4] {¶ (0025)} while at least a portion of the first intrabody instrument [5] is positioned within the human body [patient] {¶ (0014)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Mi et al. and Devengenzo et al. to have 
Regarding Claim 26
Mi et al. disclose the system [Figs 1 & 2, (10)] {¶ (0020)} according to claim 21 {¶ (0020, 0024-0027)}.
Mi et al. fail to disclose the first intrabody instrument is a medical instrument used in surgical procedures.

However, Devengenzo et al. disclose a first intrabody instrument [Fig 1, (5)] {¶ (0025)} is a medical instrument used in surgical procedures {¶ (0025)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Mi et al. and Devengenzo et al. to have a substantial elimination of electrical wires through the insertion axis of the manipulator and provide greater barrier to leakage currents to avoid causing electrical shock to patient and personnel.
Regarding Claim 27
Mi et al. disclose the system [Figs 1 & 2, (10)] {¶ (0020)} according to claim 21 {¶ (0020, 0024-0027)}.
Mi et al. fail to disclose the first intrabody instrument is a robotic arm.
However, Devengenzo et al. disclose a first intrabody instrument [Fig 1, (5 within 6)] is a robotic arm [6] {¶ (0043)}.
Mi et al. and Devengenzo et al. to have a substantial elimination of electrical wires through the insertion axis of the manipulator and provide greater barrier to leakage currents to avoid causing electrical shock to patient and personnel.
Claims 28-32 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable in view of Devengenzo et al. Pub No. US 2007/0137372.
Regarding Independent Claim 28
Devengenzo et al. disclose a system [Fig 6] {¶ (0046-0047)} for wirelessly, continuously, and non-interruptedly transferring information [via 202 & 204] {¶ (0046)}, the system comprising: 
a power transmitting unit [204] {¶ (0046)} positioned outside a human [patient’s] body and configured [Fig 1, (via 4)] {¶ (0025)} to output electrical power at a user-selectable [via O] {¶ (0025)} power-transmitting protocol [battery or inductive or wired from external source] {¶ (0051, 052)} of a plurality of power-transmitting protocols [battery or inductive or wired from external source]; 
a first robotic arm [50] {¶ (0047)} configured for positioning a first intrabody instrument [5] {¶ (0025)} in a human [patient’s] body during surgical procedures, the first robotic arm [50] including a receiving unit [202] {¶ (0046)} configured to receive the electrical power from the power transmitting unit [204 or 208] {¶ (0051, 0052)} and to energize the first robotic arm [50]; and
patient’s] body during surgical procedures; and 
wherein the robotic arm [50] is operably coupled in a wireless manner to the second robotic arm [9] such that the first [7] {¶ (0030)} and second [9] robotic arms electrically communicate [via 3 & 14] {¶ (0026-0030)} with each other {¶ (0033-0034)}.
Devengenzo et al. Fig 6 fails to disclose the second robotic arm.
However, Devengenzo et al. Fig 1 disclose a second robotic arm [9] {¶ (0027)} for camera [11] {¶ (0027)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Devengenzo et al. Fig 6 and Devengenzo et al. Fig 1 to have a substantial elimination of electrical wires through the insertion axis of the manipulator and provide greater barrier to leakage currents to avoid causing electrical shock to patient and personnel.
Regarding Claim 29
Devengenzo et al. disclose the system [Fig 6] {¶ (0046-0047)} according to claim 28, further comprising: 
a control manager [Fig 1, (4)] {¶ (0025)} for monitoring communications between the first [comprising 7] and second [comprising 9] robotic arms; 
a plurality of information managers [O & A] {¶ (0028)} in operative communication with a communication manager [3 & 14] {¶ (0026-0030)}, and
a communication manager [3 & 14] {¶ (0028)} configured to transmit control signals [via 20] {¶ (0034)} to the control manager [4] {¶ (0025)} based on the communications comprising 7] and second [comprising 9] robotic arms {¶ (0026-0030)}.
Regarding Claim 30
Devengenzo et al. disclose the system [Fig 6] {¶ (0046-0047)} according to claim 29, further comprising one or more consoles [204] {¶ (0051)} each associated with the control manager [Fig 1, (4)] {¶ (0025)} for remotely controlling the first robotic arm [comprising 7] {¶ (0026-0030)}.
Regarding Claim 31
Devengenzo et al. disclose the system [Fig 6] {¶ (0046-0047)} according to claim 29, wherein the plurality of information managers [Fig 1, (O & A] {¶ (0028)} continuously process spatial position and orientation information of the first robotic arm [comprising 7] to actuate the control manager [Fig 1, (4)] {¶ (0025)}.
Regarding Claim 32
Devengenzo et al. disclose the system [Fig 6] {¶ (0046-0047)} according to claim 29, wherein the operations of the first robotic arm [Fig 1, (comprising 7)] are monitored by the control manager [Fig 1, (4)] {¶ (0025)} while at least a portion of the first robotic arm [comprising 7] is positioned within the human [patient’s] body {¶ (0014)}.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access 






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        

/Nguyen Tran/Primary Examiner, Art Unit 2838